OPINION — AG — ** JUSTICE OF THE PEACE — "WE HAVE AT THIS TIME NO JUSTICE OF THE PEACE OF THIS PRECINCT AND AN EXAMINING TRIAL WAS HELD LAST WEEK BY THE COUNTY JUDGE OF OUR COUNTY, SITTING AS EXAMINING MAGISTRATE. WITNESSES IN THIS HEARING HAVE FILED THEIR CLAIMS WITH THE COURT CLERK. SHE ADVISES ME THAT SHE HAS FUNDS TO TAKE CARE OF WITNESS FEES IN THE DISTRICT COURT, BUT DOES NOT KNOW IN WHAT MANNER TO PAY THESE WITNESS FEES, AS THEY ARE FROM COUNTY COURT SITTING AS EXAMINING MAGISTRATE . . . CITE: ARTICLE II, SECTION 17, 62 Ohio St. 321 [62-321], 62 Ohio St. 623 [62-623], 28 Ohio St. 82 [28-82], 28 Ohio St. 85 [28-85] (JAMES C. HARKIN)